DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informality:  The specifications refer to the term “CD-mode” in paragraph 57 but do not provide the definition of the abbreviation on first occurrence.  The term “CD-mode” is not an art accepted short hand and thus a definition and appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informality: the term “CD-mode” is not an art accepted short hand and thus it is unclear as to whether applicant intends “CD” to refer to “Color Doppler” or “C-mode” and the “D” is a mistake. The specifications provide no further clarity and only recite the term “CD-mode”, in paragraph 57, without any definition of the term. For examination purposes, “CD-mode” has been interpreted as “Color Doppler mode” but this is not actually supported by the original specification, as Spectral Doppler methods are instead described. However, appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 10 and 14– 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo (US 6123670). 

Regarding claim 1, Mo teaches a method for performing ultrasound imaging (Column 2 – Line 40: “The present invention is a method and an apparatus for displaying an ultrasound image”) comprising: collecting main channel domain data of a subject area for performing ultrasound imaging of the subject area (Column 4 – Line 14: “the transmit and receive beamformers are programmed by the host computer to acquire… a second set of acoustic data corresponding to a normal background image” and Figure 4: Region 46 – it is known to one having ordinary skill in the art that main channel domain data encompasses the background region of the region of interest); collecting region of interest (“ROI”) channel domain data for performing ultrasound imaging of a ROI within the subject area (Column 4 – Line 11 and 12: “the transmit and receive beamformers are programmed by the host computer to acquire a first set of acoustic data corresponding to an optimal ROI” and Figure 4: Region 48); forming one or Column 2 – Line 39: “displaying an ultrasound image comprising…a background region”); forming one or more ROI ultrasound images of the ROI within the subject area independently from the one or more main ultrasound images of the subject area using the ROI channel domain data of the ROI within the subject area (Abstract: “…a region of interest (ROI) having an optimal image quality and a background region having a normal image quality” and Figure 4 – it can be seen that the ROI image is independent of the background image); and displaying the one or more ROI ultrasound images concurrently with the one or more main ultrasound images (Column 2 – Line 67: “The background image (outside the ROI)…[provides] the “big picture” surrounding the special ROI or “small picture”…” and Figure 4 – it can be seen that the ROI image is displayed as a smaller pictures concurrently with a bigger picture of the background image.)
Regarding claim 2, Mo teaches the one or more ROI ultrasound images are formed independently from the one or more main ultrasound images by varying ROI data acquisition parameters used in gathering the ROI channel domain data with respect to main channel domain data acquisition parameters used in gathering the main channel domain data (Abstract: “The optimal image quality within the ROI is achieved by using a set of imaging parameters which are different than the set of imaging parameters used to acquire the background image [main channel ultrasound image]”).
Regarding claim 3, Mo teaches the ROI data acquisition parameters include transmit and receive imaging parameters (Abstract: “The optimal image quality within the ROI is achieved by using a set of imaging parameters… including one or more of the following… transmit
waveforms [transmit parameters]... [and]…center frequencies for the receive bandpass filter [receive parameters]”).
(Abstract: “The optimal image quality within the ROI is achieved by using a set of imaging parameters which are different than the set of imaging parameters used to acquire the background image, including one or more of the following: different transmit waveforms [transmit parameters]...different center frequencies for the receive bandpass filter [receive parameters]”)
Regarding claim 5, the ROI data acquisition parameters include one or a combination of a transmit frequency of ultrasound waves used to gather the ROI data (Abstract: “The optimal image quality within the ROI is achieved by using a set of imaging parameters which are different than the set of imaging parameters used to acquire the background image, including one or more of the following: different (e.g., shorter) transmit waveforms” – it is known to one having ordinary skill in the art that transmit waveforms have a transmit frequency), a transmit waveform design of the ultrasound waves, front-end analog gain, and transmit aperture and focus design.
Regarding claim 6, Mo teaches a frame rate of forming the one or more ROI ultrasound images is greater than a frame rate of forming the one or more main ultrasound images (Column 4 – Line 45: “the frame rate is maintained at a higher rate for the optimal imaging” and Abstract: “…a region of interest (ROI) having an optimal image quality and a background region having a normal image quality”). 
Regarding claim 7, Mo teaches the one or more ROI ultrasound images are formed independently from the one or more main ultrasound images by varying ROI imaging parameters used in forming the one or more ROI ultrasound images with respect to main frame imaging (Column 4: Lines 45 – 49: “The frame rate is maintained at a higher rate for the optimal imaging [ROI ultrasound image]. This is accomplished by scanning the ROI at a first rate and scanning the background region [main ultrasound image] at a second rate less than the first rate” – It is known to one having ordinary skill in the art that varying frame rates is varying imaging parameters). 
Regarding claim 8, Mo teaches that in being formed independently from the one or more main ultrasound images, the one or more ROI ultrasound images have one or a combination of an increased spatial resolution, increased contrast resolution, increased temporal resolution, and increased penetration resolution when compared to the one or more main ultrasound images (Column 4 – Line 45: “the frame rate is maintained at a higher rate for the optimal imaging” - It is known to one of ordinary skill in the art that Temporal resolution of a two-dimensional image is improved when frame rate is high).
Regarding claim 9, Mo teaches the one or more ROI ultrasound images are formed independently from the one or more main ultrasound images by applying different backend processing to generate the one or more ROI ultrasound images than backend processing applied to generate the one or more main ultrasound images (Column 5 – Line 42: “The B-mode intensity data is output to a scan converter comprising respective B-mode acoustic line memories” and Column 8 – Line 50: “In the scan converter, the main requirement is to be able to scan convert the "big picture" [main ultrasound image] and "small picture" [ROI ultrasound image] frames separately, since their acoustic frame rates can be very different”).
Regarding claim 10, Mo teaches receiving ROI control input from an operator; and selecting an area within the subject area to serve as the ROI based on the ROI control input received from the operator (Column 6 – Line 20: “The location…of the region of interest can be selected via the operator interface” – it is known to one having ordinary skill in the art that the selection of the ROI via the operator interface is a control input).
Regarding claim 14, Mo teaches the ROI control input specifies a size of the area within the subject area to serve as the ROI (Column 6 – Line 20: “The…size of the region of interest can be selected via the operator interface” – it is known to one having ordinary skill in the art that the selection of the ROI via the operator interface is a control input).
Regarding claim 15, Mo teaches the one or more ROI ultrasound images are displayed within the one or more main ultrasound images while displayed concurrently with the one or more main ultrasound images  (Column 3 – Line 15: “picture in a picture” and Figure 4 depicts the ROI displayed within the main ultrasound image – it is known to one having ordinary skill in the art that a smaller picture to be displayed within a larger picture, encompass the smaller picture being displayed concurrently (at the same time) as the larger picture). displayed on the screen 3300). 
Regarding claim 16, Mo teaches the one or more ROI ultrasound images are displayed within the one or more main ultrasound images in an area in the one or more main ultrasound images corresponding to the ROI (Column 3 – Line 15: “picture in a picture” and Figure 4 depicts the ROI displayed within the main ultrasound image).
Regarding claim 17, Mo teaches the one or more ROI ultrasound images are displayed adjacent to the one or more ultrasound images while displayed concurrently with the one or more main ultrasound images (Column 3 – Line 15: “picture in a picture” and Figure 4 depicts the ROI displayed with  the main ultrasound image. – it is known to one having ordinary skill in the art that a smaller picture to be displayed within a larger picture, encompasses the smaller picture being displayed adjacent (adjoined) to the larger picture and being displayed also involves the smaller picture being displayed concurrently (at the same time as) the larger picture).  
Regarding claim 18, Mo teaches the one or more main ultrasound images and the one or more ROI ultrasound images are generated using B-mode ultrasound imaging (Column 6 – Line 8: “The B-mode images”). 
Regarding claim 19, Mo teaches a system for performing ultrasound imaging (Column 3 – Line 52: “An ultrasound imaging system”) comprising: an ultrasound transducer configured (Column 3 – Line 54: “The system comprises a transducer array consisting of a plurality of separately driven transducer elements”) to: collect main channel domain data for performing ultrasound imaging of a subject area (Column 3 – Line 54: “…a plurality of separately driven transducer elements , each of which produces a burst of ultrasonic energy when energized by a respective pulsed waveform produced by a transmitter” and Column 4 – Line 14: “the transmit and receive beamformers are programmed by the host computer to acquire… a second set of acoustic data corresponding to a normal background image”) and collect region of interest (“ROI”) channel domain data for performing ultrasound imaging of a ROI within the subject area (Column 3 – Line 54: “…a plurality of separately driven transducer elements , each of which produces a burst of ultrasonic energy when energized by a respective pulsed waveform produced by a transmitter” and Column 4 – Line 11 and 12: “the transmit and receive beamformers are programmed by the host computer to acquire a first set of acoustic data corresponding to an optimal ROI”);  a main processing console (Column 3 – Line 66: “a host computer [main processing console]”); configured to: form one or more main ultrasound images of the subject area using the main channel domain data (Column 4 – Line 14: “the transmit and receive beamformers are programmed by the host computer to acquire… a second set of acoustic data corresponding to a normal background image” and Figure 4); form one or more ROI ultrasound images of the ROI within the subject area independently from the one or more main ultrasound images of the subject area using the ROI channel domain data of the ROI within the subject area (Column 4 – Line 11 and 12: “the transmit and receive beamformers are programmed by the host computer to acquire a first set of acoustic data corresponding to an optimal ROI” and Figure 4); and display the one or more ROI ultrasound images concurrently with the one or more main ultrasound images (Claim 18 of Mo: “a computer programmed to perform the following steps…controlling said display monitor to display an image frame comprising a first image area representing a first set of image data derived from said decoded beamsummed signals and a second image area representing a second set of image data derived from said beamsummed signals corresponding to said background region” and Figure 4).
Regarding claim 20, Mo teaches a system for performing ultrasound imaging (Column 3 – Line 52: “An ultrasound imaging system”) comprising one or more processors; and a computer-readable medium (Column 4 – Line 11 and 12: “the transmit and receive beamformers are programmed [computer-readable medium] by the host computer”  - it is known to one having ordinary skill in the art that a computer contains a processor) providing instructions accessible to the one or more processors to cause the one or more processors to perform operations comprising: collecting main channel domain data for performing ultrasound imaging of a subject area (Column 4 – Line 14: “the transmit and receive beamformers are programmed by the host computer to acquire… a second set of acoustic data corresponding to a normal background image); collecting region of interest (“ROI”) channel domain data for performing ultrasound imaging of a ROI within the subject area (Column 4 – Line 11 and 12: “the transmit and receive beamformers are programmed by the host computer to acquire a first set of acoustic data corresponding to an optimal ROI”); forming one or more main ultrasound images of the subject area using the main channel domain data (Figure 4 – Area 46); forming one or more ROI ultrasound images of the ROI within the subject area independently from the one or more main ultrasound images of the subject area using the ROI channel domain data of the ROI within the subject area (Figure 4 – Area 48); and displaying the one or more ROI ultrasound images concurrently with the one or more main ultrasound images (Claim 18 of Mo: “a computer programmed to perform the following steps…controlling said display monitor to display an image frame comprising a first image area representing a first set of image data derived from said decoded beamsummed signals and a second image area representing a second set of image data derived from s said beamsummed signals corresponding to said background region” and Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US 6123670) in view of Yang et al. (US 20160054901). 

Regarding claim 11, Mo teaches a method for performing ultrasound imaging comprising: collecting main channel domain data and ROI domain data in order to form a main ultrasound image and ROI ultrasound image (Column 4 – Line 14: “the transmit and receive beamformers are programmed by the host computer to acquire a first set of acoustic data corresponding to an optimal ROI and  a second set of acoustic data corresponding to a normal background image” and Figure 4: Region 46) and a control input for selecting the location and size of the ROI (Column 6 – Line 20: “The location and size of the region of interest can be selected via the operator interface”). Mo does not teach magnifying the ROI image. However, Yang in the same field of ultrasound imaging teaches the ROI control input includes magnification instructions for magnifying the one or more ROI images (Paragraph 137: “Also, the user may select "zoom in" from a recommendation word list 3230 displayed on the screen 3200” and Figures 12 A and 12B), the method further comprising: magnifying the one or more ROI images according to the magnification instructions to generate one or more magnified ROI images (Figure 12B – Image 3240);  and displaying the one or more magnified ROI images concurrently with the one or more main ultrasound images (Figure 12B – Image 3210 – Main ultrasound image and Image 3240 – ROI image  and Paragraph 138: “the newly displayed image 3240 and the displayed image 3210 may be displayed in different regions of the screen 3200”). It would have been obvious to one of ordinary skill, in the art before the effective filing date, to modify the method of Mo with Yang in order to have the ability to zoom into the ROI further to generate a more detailed view of the ROI. 
Regarding claim 12, Mo teaches the method substantially as claimed, as detailed above, but fails to teach a magnification scale factor. However, Yang, in the same field of ultrasound imaging, teaches the magnification instructions include a magnification scale factor for magnifying the one or more ROI images to generate the one or more magnified ROI images (Paragraph 137: “Also, the user may select "zoom in" from a recommendation word list 3230 displayed on the screen 3200” and Figures 12 A and 12B – it can be seen from figures 12A and 12 B that once a user selects “zoom in”, the picture is automatically zoomed in – it is known to one having ordinary skill in the art that automatic zooming using selection of a “zoom in” function necessitates a built in scale factor since the proportions are not distorted by magnification and the zoom is consistently applied across the entire zoomed selection). It would have been obvious to one of ordinary skill, in the art before the effective filing date, to modify the method of Mo with Yang in order to have the ability to zoom into the ROI in a controlled fashion to further to generate a more detailed view of the ROI.
(Figure 12B – It can be seen that the a certain region of a ROI is magnified and Paragraph 139: “For example, the medical image 3150 may be duplicated by the user applying a stretch gesture to the medical image 3150”- it is known to one of ordinary skill in the art that if the user can decide where to stretch the image then the user can pick a region within the ROI to magnify). It would have been obvious to one of ordinary skill, in the art before the effective filing date, to modify the method of Mo with Yang in order to provide the user the ability to decide where to zoom into in the ROI. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793